DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  
In reference to claim 1, in line 2 before “supporting backplane” insert “multi-layer composite”, in order to ensure consistency in the claim language.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 3 and 6 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
In reference to claim 3, the limitation “the composite metallic sheet comprises two layers, on is the first metal layer, and another one is the second metal layer” is recited in lines 2-3. Given that claim 1, on which claim 3 ultimately depends, already requires the composite metal sheet comprise a first metal layer and a second metal layer, claim 3 does not further limit the claim upon which it depends.  
In reference to claim 6, the limitation “the composite metallic sheet comprises two layers, on is the first metal layer, and another one is the second metal layer” is recited in lines 2-3. Given that claim 1, on which claim 6 ultimately depends, already requires the composite metal sheet comprise a first metal layer and a second metal layer, claim 6 does not further limit the claim upon which it depends.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Li (WO 2020/034276) in view of Oda et al. (US 2015/0190985) (Oda).
It is noted that when utilizing WO 2020/034276, the disclosures of the reference are based on US 2021/0265586 which is an English language equivalent of the reference. Therefore, the paragraphs cited with respect to WO 2020/034276 are found in US 20221/0265586.
In reference to claims 1-4, Li teaches a bendable backplane structure ([0005]). The bendable backplane structure comprises a first flexible layer, a metal layer and a second flexible layer disposed on the metal layer ([0014]) (corresponding to a multi-layer composite supporting backplane of a flexible panel). 
	Li further teaches the metal layer includes a first metal layer and a second metal layer located on the first metal layer ([0019]) (corresponding to a composite metallic sheet; the composite metallic sheet comprising a first metal layer and a second metal layer).
	Li dies not explicitly teach the composite metallic sheet has a total thickness T between 0.03 and 0.5 mm, the first metal layer and the second metal layer being made of  different metallic materials, a hardness of an elastic coefficient of the first metal layer being greater than a hardness of an elastic coefficient of the second metal layer and a ratio of thickness t1 or the first metal layer to a thickness t2 of the second metal layer being 1~9:1 or 1:1~9, as presently claimed. However, Li teaches a fifth metal layer on the second metal layer ([0053]).
	Oda teaches a chassis made of a clad material (Abstract). The clad material has a reduced thickness of not more than 0.3 mm ([0023]) (corresponding to a total thickness T between 0.03 mm and 0.5 mm). The clad material has a first layer and third layer of stainless steel, such as SUS 301, and a second layer of copper held between the first layer and third layer ([0018]; [0025]) (corresponding to the first metal layer and the second metal layer being made of different metallic materials; the first metal layer and the second metal layer are selected from stainless steel or copper; the composite metallic sheet comprises two layers, one is the first metal layer, and another one is the second metal layer; the composite metallic sheet comprises more than two layers, odd layers are the first metal layers, and even layer(s) is/are the second metal layer(s)). The first layer, second layer and third layer are stacked and roll-bonded in the stacked state ([0032]) (corresponding to the first metal layer and the second metal layer being combined by a rolling process).
	Oda further teaches the ratio of the thickness of the Cu layer to the total thickness of the chassis is at least 15% and not more than about 60% ([0061]). The thickness of the stainless steel layers is set to be equal to each other ([0081]). Given that the total thickness is 0.3 mm ([0081]), and the Cu layer is 15% to 60% of the total thickness, it is clear a ratio of the first stainless steel layer to the Cu layer is 2.83: 1 to 1:3 (i.e., 0.3mm*0.15 = 0.045 mm [Cu thickness]; (0.3mm-0.045mm)/2 = 0.1275 mm [SUS thickness]; 0.1275:0.045 = 2.83:1; 0.3mm*0.6 = 0.18 mm [Cu thickness]; (0.3mm-0.18mm)/2 = 0.06 [SUS thickness]; 0.06:0.18 = 1:3) (corresponding to a ratio of thickness of a thickness t1 of the first metal layer to a thickness t2 of the second metal layer being t1:t2 = 1~9:1 or t1:t2=1:1~9).
	Oda further teaches the clad material has a reduced thickness, good heat radiation performance and high mechanical strength ([0023]).
	In light of the motivation of Oda, it would have been obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention to use the three layered clad material as the three layer metal layer of Li, in order to provide a metal layer that has good heat radiation performance, high mechanical strength and is suitable for practical use, and thereby arriving at the presently claimed invention.
	Li in view of Oda teaches the first metal layer is made of SUS 301 (Oda, [0025]) and the second metal layer is a Cu layer, given that the instant application’s Specification teaches the second metal layer is copper and the first metal layer is stainless steel (such as 301 stainless steel) (p. 3, lines 6-8; p. 7, lines 12-15), it is clear the first stainless steel layer of Li in view of Oda has a hardness or elastic coefficient greater than a hardness or an elastic coefficient of the Cu layer of Li in view of Oda.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  See MPEP 2112.01 (I).
In reference to claim 5, Li in view of Oda teaches the limitations of claim 1, as discussed above. Li in view of Oda teaches the clad material has a thickness of not more than 0.3 mm (Oda, [0023]) (corresponding to a total thickness T between 0.03 mm and 0.5 mm). The clad material has a first layer and third layer of stainless steel, such as SUS 301, and a second layer of copper held between the first layer and third layer (Oda, [0018]; [0025]) (corresponding to the first metal layer is stainless steel, the second metal layer is copper).
	Li teaches in Fig. 4 the clad material has a bending radius.
While Li does not explicitly teach a minimum bending radius of the clad material is 1T~2T, as presently claimed; however, it would have been obvious to one having ordinary skill in the art before the effective filing date of the presently claimed invention to adjust the minimum bending radius, including over the presently claimed, for the intended application, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
A particular parameter can be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, and the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation (see MPEP 2144.05.II.B.).
It has been held that the discovery of the optimum value of a result effective variable in a known process is ordinarily within the skill in the art. In re Boesch and Slaney, 205 USPQ 215 (CCPA 1980).
In reference to claims 6 and 7, Li in view of Oda teaches the limitations of claim 5, as discussed above. Li in view of Oda teaches the clad material has a first layer and third layer of stainless steel, such as SUS 301, and a second layer of copper held between the first layer and third layer (Oda, [0018]; [0025]) (corresponding to the composite metallic sheet comprises two layers, one is the first metal layer, and another one  is the second metal layer; the composite metallic sheet comprises more than two layers, odd layers are the first meal layers, and even layer(s) is/are the second metal layer(s)).
Conclusion
The prior art made of record and not relied upon, namely Hashimoto et al. (US, 2021/0300000), Sadaki et al. (US 2020/0031096), Yamamoto (US 2019/0047254), Nanbu et al. (US 2018/0281103) and Ishihara et al. (US 2014/0339596), are considered pertinent to applicant's disclosure. However, the rejections using these references would be cumulative to the rejections of record set forth above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mary I Omori whose telephone number is (571)270-1203. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARY I OMORI/Primary Examiner, Art Unit 1784